IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


DAVID E. FERRARA,                              : No. 48 WM 2018
                                               :
                     Petitioner                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
JEFFERSON COUNTY COURT OF                      :
COMMON PLEAS,                                  :
                                               :
                     Respondent                :


                                        ORDER



PER CURIAM

      AND NOW, this 6th day of August, 2018, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and/or Extraordinary Relief

is DENIED.

      Justice Wecht did not participate in the consideration or decision of this matter.